Exhibit 10.9 Execution Copy AMENDMENT NO. 1 TO SERIESA PREFERRED STOCK PURCHASE AGREEMENT among TARGA RESOURCES CORP. and THE PURCHASERS PARTY HERETO US 4064915 AMENDMENT NO. 1 TO SERIES A PREFERRED STOCK PURCHASE AGREEMENT This AMENDMENT NO. 1 (this “Amendment”) to that certain Series A Preferred Unit Purchase Agreement, dated as of February 18, 2016 (the “Agreement”), by and among TARGA RESOURCES CORP., a Delaware corporation (the “Company”), and the purchasers set forth therein (the “Purchasers”), is made as of March 3, 2016, by and among the Company and the Purchasers. Capitalized terms used but not defined herein have the meanings given such terms in the Agreement.
